Candler, J.
1. Every continuance of a nuisance which is riot permanent and. which can and should be abated is a fresh nuisance for which a new. action will lie. . Southern R. Co v. Cook, 117 Ga. 286, and cit. Consequently, 'suit may be maintained for damages growing out of a nuisa'nce of the character indicated, where the damages sued for were inflicted within four years -prior to the "time of filing suit, though the act which-originally caused .the nuisance was not done within the period of limitation of the action. Danielly v. Cheeves, 94 Ga. 264 (3).
2. This being an action for damages to the productiveness of the plaintiff’s‘land hy reason of an overflow of water, caused by the .obstruction of a stream by the defendant, it was permissible to sho.w how much the land was capable of yielding before it was overflowed, and to what extent its fertility had been impaired on account of the obstructions placed in the stream. Such damages were not-too-remote, speculative, or contingent to be made the basis of a recovery. ■ . . - .
3. The charge of the court laying down as the measure of recovery the diminution in the rental value of the land, even if incorrect, was not prejudicial t<5 the defendant, and will not work a reversal-of the judgment denying anew trial’, ■. ... ■ . ...
4. Points made in the motion for a new trial, hut not argued here, will be ti-eated as abandoned and will not be considered. The evidence authorized "■ file verdict, which was-iiot excessive, and it was'not-error to overrule the . ' motion for a new trial ' Judgment" affirmed.

All the Justices concur.